DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Remarks filed 2/4/2022 with respect to the rejection(s) of claim 1 and dependent claims under 35 USC 103 have been fully considered and were partially  persuasive; the rejection has been slightly modified in response.
Addressing the applicant’s response to the final rejection on pg. 8 of submitted Remarks: Regarding the examiner’s explanation for support for a structure with an open distal end, the applicant contests that the interpretation of Barker is not reasonable to one of ordinary skill in the art, from a design or manufacturing standpoint, that Carbunaru teaches an open-ended lumen, but with a uniform diameter and that McDonald does not address these deficiencies. The examiner no longer cites to Carbunaru for this particular claim element, but cites to Mcdonald, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, and discloses an open-ended port 342 (see [0038])
On p. 12 of submitted Remarks, applicant states the irrelevance of a lead attachment element to a connector precludes citing to a teaching of tapering diameter, that only the outer diameter stays constant in Barker; the applicant also requests clarification of the argument on p. 3. The examiner notes that a continuous taper is taught by Barker in view of Carbunaru, rather than being taught by a single element of either. Carbunaru depicts a discrete, discontinuous taper in Fig. 5A/B, and further states both function and motivation of differential inner diameters, stating, “The difference in diameter between the proximal-most region of the lead and the remaining portions of the lead may serve as a stop to modulate insertion of the lead 556 into the ports 503, 504 and electrical alignment between terminals and corresponding connector contacts,” (Col 10 lines 15-38). 
Lastly, on p. 14, applicant requests clarification of the examiner’s arguments regarding (4) a proximal entrance element in Barker. The examiner clarifies that Carbunaru, which teaches electrical stimulation devices and systems and thus exists in the applicant’s field of endeavor, explicitly states wherein the diameter of the lead itself (and not merely the diameter of lead attachment elements) varies (see Figs. 5A-B and Col. 10 lines 15-48) as well as stating a proximally tapering diameter. Additionally, it is the non-stepwise tapering geometry of Barker (hollow element 454 [0063]), and the disclosure of differential inner diameters to “modulate insertion,” that is modified by the element, function and motivation of Carbunaru.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over US 20150297882 A1 to Barker et al, henceforth Barker in further view of US 20160184577 A1 to McDonald et al, henceforth McDonald, in further view of US 9199071 B2 to Carbunaru.
Regarding claim 1, Barker, which teaches electrical stimulation leads and systems and thus exists in the applicant’s field of endeavor, teaches: 
A lead arrangement, comprising: an electrical stimulation lead having a proximal portion, a distal portion, and a medial portion between the proximal portion and the distal portion (“a lead assembly for an electrical stimulation system includes a lead body having a distal end, a proximal end, a longitudinal length, and a circumference” [6], Fig. 1) 
the electrical stimulation lead comprising a plurality of electrodes (electrodes 134) disposed along the distal portion of the electrical stimulation lead (“electrodes disposed along the distal end of the lead body” [6], Fig. 1; see electrodes 134, Fig. 1) 
a plurality of proximal terminals disposed along the proximal portion of the electrical stimulation lead, (“terminals disposed along the proximal end of the lead body.” [6], Fig. 1; Barker discloses wherein, “the proximal end of the lead extension 224 is similarly configured and arranged as a proximal end of the lead 103,” that is, with terminals – Barker further states wherein, “the proximal end 248 of the lead extension 224 is configured and arranged for insertion into a connector disposed in another lead extension or another intermediate device,” [0049]) 
Barker does not explicitly state medial terminals. However, distal and proximal portions spatially define a medial portion as that which exists between them. Further, McDonald, which teaches a stimulation device and thus exists in the applicant’s field of endeavor, states “medial terminals” ([0006]-[0007]; further see Fig. 3A-3B). It would be obvious to incorporate the medial terminals of McDonald into the lead of Barker in order to allow stimulation in the medial part of the lead (i.e. greater access to stimulation targets) when it the device is fully extended.
a plurality of first conductors extending along the electrical stimulation lead and electrically coupling some of the electrodes to the proximal terminals, and a plurality of second conductors extending along the electrical stimulation lead and electrically coupling some of the electrodes to the medial terminals (“conductors electrically coupling the terminals to the electrodes” [6], Fig. 1; while Barker does not provide reference figures for these conductors, Barker states wherein these conductors are embedded in lumens, and thus not shown, “The electrically conductive wires (“conductors”) may be embedded in the non-conductive material of the lead body 106 or can be disposed in one or more lumens (not shown) extending along the lead body 106” [0043]) 
and an extension having a proximal portion and a distal portion, the extension comprising a plurality of extension terminals disposed along the proximal portion of the extension (“terminals disposed along the proximal end portion of the lead body” [8], Fig. 1) 
and an extension connector disposed along the distal portion of the extension, the extension connector comprising a connector housing defining a central lumen configured to receive the medial portion of the electrical stimulation lead and a plurality of connector contacts disposed within the connector housing and along the central lumen (“The connector housing 228 also includes a plurality of connector contacts, such as connector contact 240” [48]; Fig. 2B). For further support, Mcdonald, 
wherein an outer diameter of a first portion of the electrical stimulation lead distal to the medial terminals and proximal to the electrodes is larger than an outer diameter of a second portion of the electrical stimulation lead proximal to the medial terminals (Barker discloses wherein the geometry of lead attachment elements does continuously taper, stating, “a lead attachment element 454 having a tube shaped configuration…can have a varying lateral cross section across its length,” that is, it may taper; note that the geometry of element 454, a hollow lumen, is distinct from the geometry of element 452, “anchoring fins,” [0063]).). Additionally, Carbunaru, which teaches electrical stimulation devices and systems and thus exists in the applicant’s field of endeavor, explicitly states wherein the diameter of the lead itself (and not merely the diameter of lead attachment elements) varies (see Figs. 5A-B and Col. 10 lines 15-48) as well as stating a proximally tapering diameter. It would be obvious to one of ordinary skill to incorporate the overall geometry described by the maximum radii of lead attachment elements as taught by Barker, into the variable cross-section of the lead itself and proximal taper as disclosed by Carbunaru, in order to prevent over-retraction of the distal end into an overlying lumen. 
wherein an inner diameter of a first portion of the central lumen distal to the connector contacts is larger than an inner diameter of a second portion of the central lumen proximal to the connector contacts to limit insertion of the electrical stimulation lead through the extension connector (See connector housing 228, Fig. 2B). It would be obvious to one of ordinary skill in the art that two concentric parts reflect each other’s geometry; that is, in order for the contacts to stay in place, it would be obvious that the inner diameter of 222 be dictated by the contacts which fit into it. If the contacts’ 240 diameter varies; then 222 must vary as well. The motivation of using a relatively larger inner diameter for two concentric parts to limit lateral motion is further stated in [0053]: “In at least some embodiments, the outer diameter of the lead body may be slightly larger than the diameter of the central lumen 356 so that the lead attachment element fits snugly on the lead body” ([0053]).

Regarding claim 2, Barker teaches wherein the extension connector further comprises a distal entrance element disposed within the housing and defining a distal-most portion of the central lumen having the larger inner diameter (“The connector housing 228 defines at least one port 230 into which terminals 210 of the elongated device 200 can be inserted, as shown by directional arrow 238.” [48], Fig. 2B). 

Regarding claim 3, Barker teaches wherein the extension connector further comprises a proximal entrance element (connector 222) disposed within the housing (housing 228) and defining a proximal-most portion of the central lumen. The contacts 240 were inserted into housing 228 at some point during manufacture; although attached during an operation, this does not preclude their being detached. It would be obvious to one of ordinary skill in the art to modify Barker such that its connector can be readily detached and can serve as an entrance element for the extension, in order that it provide the benefits of a modular device—more easily stowed, transported, sterilized, repaired and –as the word “extension,” implies, extended or made more compact to suit the occasion. For further evidence of this motivation, a large portion of Barker is devoted to “deployable elements,” ([006]) further illustrating that the device was designed with multiple dynamic configurations, rather than a single static configuration, in mind. 

Regarding claim 4, Barker teaches wherein the extension connector further comprises a plurality of spacers, each spacer disposed between adjacent ones of the connector contacts (“The connector housing 228 also includes a plurality of connector contacts, such as connector contact 240” [48]). Fig. 2B further shows the spacers between contacts (see annotated, below). 

    PNG
    media_image1.png
    515
    418
    media_image1.png
    Greyscale

Regarding claim 5, Barker teaches wherein the electrical stimulation lead comprises a multi-lumen conductor guide disposed at least between the proximal terminals and the medial terminals, the multi-lumen conductor guide defining a plurality of conductor lumens disposed around the central lumen with each of the conductor lumens comprising a portion of one or more of the second conductors disposed therein (“conductor may be embedded in the non-conductive material of the lead body 106 or can be disposed in one or more lumens (not shown) extending along the lead body 106” [43]). 
Regarding claim 9, Barker teaches wherein the plurality of electrodes comprises at least twenty electrodes (“any suitable number of electrodes 834 can be provided in any suitable arrangement, including but not limited to two, four, eight, sixteen, or more electrodes” [108], Fig. 8A-8B)

Regarding claim 10, Barker teaches a system for electrical stimulation, the system comprising: the lead arrangement of claim 1; and a control module electrically coupleable to the electrical stimulation lead and the extension (“FIG. 2B is a schematic view of one embodiment of a lead extension configured and arranged to electrically couple the elongated device of FIG. 2A to the control module of FIG. 1, according to the invention” [14]l; See Fig. 2B, control module (102) and lead body (106)).

Regarding claim 24, Barker teaches a connector with ports (connector 222) but does not explicitly state simultaneous extension. However McDonald teaches wherein the extension connector (connector 338) is configured to allow the electrical stimulation lead to simultaneously extend out of two opposing openings (bidirectional ports 342) to the central lumen defined by the connector housing (“continuous passageway” ([0038]; Fig. 3A). It would be obvious to one of ordinary skill in the art to modify the connector of Barker with the simultaneous extension as taught by McDonald to allow a greater longitudinal range of motion for the lead.

Regarding claim 25, Barker states proximal terminals but does not explicitly state medial terminals. However, McDonald teaches wherein the number of proximal terminals (terminal array 340) is equal to the number of medial terminals (terminal array 312b; further see “the number of terminals disposed on the terminal array 340 of the terminal extension 322 is equal to the number of terminals of the terminal array of the lead receivable by the port 342” [0039]; Fig. 3A). It would be obvious to one of ordinary skill to combine an equal number of medial terminals as taught by McDonald with the proximal terminals as taught by Barker; adhering to a conventional number of terminals, designed for the average size of the target tissue region, may be generally advantageous (see McDonald [0033], which acknowledges this convention); furthermore, uniformity provides an advantage in modular devices, as it could allow rearrangement of modular elements and their electrical contacts.

Regarding claim 26, Barker discloses terminals but not explicitly distances between terminals; however, McDonald discloses wherein a distance between a distal-most one of the proximal terminals and a proximal-most one of the medial terminals is greater than a distance between adjacent ones of the proximal terminals ([0056-0057]). It would be obvious to one of ordinary skill in the art to combine the distances disclosed by McDonald with the terminals of Barker in order to create spatial distinctions between sets of proximal and medial terminals, sets within which shorter distances indicate spatial coherence.

Regarding claim 27, Barker discloses terminals but not explicitly distances between terminals; however, McDonald discloses wherein a distance between a distal-most one of the proximal terminals and a proximal-most one of the medial terminals is greater than a distance between adjacent ones of the medial terminals ([0056-0057]). It would be obvious to one of ordinary skill in the art to combine the distances disclosed by McDonald with the terminals of Barker in order to create spatial distinctions between sets of proximal and medial terminals, sets within which shorter distances indicate spatial coherence.

Regarding claim 28, Barker states terminals and electrodes but does not state explicitly wherein the combined number of proximal terminals and medial terminals equals the number of electrodes. McDonald states, “plurality of connector contacts 344 are electrically coupled to the terminal array 340 of the terminal extension 322,” ([0049]) that is, for every terminal, there is a corresponding contact, or electrode. It would be obvious to one of ordinary skill in the art that to combine the one-to-one coupling as taught by McDonald to the terminals and electrodes taught by Barker.

Regarding claim 29, Barker teaches wherein the control module comprises a first connector and first connector contacts disposed in the first connector (control module 102, see Fig. 1, Fig. 2B), wherein the first connector is configured to receive the proximal terminals and electrically couple the proximal terminals to the first connector contacts.

Regarding claim 30, Barker teaches a control module and connector and connector contacts (control module 102, see Fig. 1, Fig. 2B) disposed in the connector, wherein the connector is configured to receive the extension terminals and electrically couple the extension terminals to the connector contacts, but does not necessarily state a second connector. However, it would be obvious to one of ordinary skill in the art that a plurality of connectors in the control module would only expand access to treatment areas and by doing so, would allow for more precise control of stimulation targets.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of McDonald in view of Carbunaru as applied to claim 1, and further in view of US 8831742 B2 to Pianca et al (henceforth Pianca).
Regarding claim 6, Barker teaches the disposition of conductors between the medial terminals and electrodes, but does not teach a single layer, coiled arrangement. Pianca, which discloses a stimulation device and thus exists in the applicant’s field of endeavor, teaches wherein the first conductors and at least a portion of the second conductors are disposed in a single layer coiled arrangement between at least the medial terminals and the electrodes (helical section 302; individual conductor lumens 206; see [0036], Fig. 3A-3B).
Regarding claim 7, Barker teaches a lead arrangement but does not teach two layer coiled arrangement. However Pianca teaches wherein the conductors are disposed in a two layer coiled arrangement (helical section 302 includes two or more layers of conductor lumens 206 [0042], Fig. 3B).
Regarding claim 8, Barker teaches conductors disposed within the lead but does not teach a dual layer coiled arrangement. However Pianca teaches wherein the two layer coiled arrangement comprises a first layer and second layer wherein the first conductors are coiled in the first layer and the second conductors are coiled in the second layer (“the helical sections 302 may include two or more layers of conductor lumens 206 disposed over the central lumen 204” and “the conductor lumens 206 are twisted such that individual conductor lumens form helical pathways around the central lumen” ([0046; 0040], Fig. 3B).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of McDonald in view of Carbunaru as applied to claim 1 above, and further in view of US 20160296745 A1 to Govea et al, henceforth Govea.

Regarding claim 21, Barker in view of McDonald teaches a lead, proximal and medial terminals, as well as retention (for example, a fastener 212 facilitates retention of lead 306 in connector 338, Fig. 3A, [0047]) but does not state a retention sleeve. However, Govea, which teaches a stimulation system and thus exists in the applicant’s field of endeavor, discloses a retention sleeve (retention sleeve 670, [0091], Fig. 6A). It would be obvious to one of ordinary skill in the art to incorporate the retention sleeve of Govea between the proximal and medial terminals of Barker in view of McDonald in order to facilitate proper lead alignment and spacing.

Regarding claim 22, Barker in view of McDonald teaches a lead, proximal and medial terminals, as well as retention (for example, fastener 212 facilitates retention of lead 306 in connector 338, Fig. 3A, [0047], McDonald) but does not state a retention sleeve. However, Govea discloses a retention sleeve (retention sleeve 670, [0091], Fig. 6A). It would be obvious to one of ordinary skill in the art to incorporate the retention sleeve of Govea distal to the medial terminals taught by Barker in view of McDonald in order to facilitate proper lead alignment and spacing.

Regarding claim 23, Barker in view of McDonald teaches a connector housing (housing 228, Barker), as well as retention and a fastener configured for fastening the extension connector to the medial retention sleeve of the electrical stimulation lead (fastener 212 facilitates retention of lead 306 in connector 338, Fig. 3A, [0047], McDonald) but does not state a retention block. However, Govea discloses a retention block (retention block 666, [0096], Fig. 7B). It would be obvious to one of ordinary skill in the art to incorporate the retention block of Govea into the connector housing in order to facilitate proper lead alignment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Jackson, can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792